In an action for divorce, plaintiff appeals from an order of the Supreme Court, Nassau County, entered April 18, 1972, which resettled a judgment of divorce granted on January 28, 1972 with respect to the provisions with regard to the sale of the marital home. The resettled provisions inter alia authorize the appointed Receiver to sell the home “ at private sale or at public auction, and in such manner as in his judgment will result in the best price obtainable therefor, and at the time best suitable, said receiver being authorized to hire a real estate broker.” Order modified, on the law, by inserting in the resettled decretal paragraph which directs the sale, immediately after the words “resulting from such sale”, the following: “provided that such sale is approved by the court pursuant to an order of confirmation upon notice to all the parties.” As so modified, order affirmed, without costs. In our opinion, the order under review was somewhat unclear as to the procedure to be followed by the receiver upon completion of the sale and consequently we modified it accordingly. Hopkins, Acting P. J„ Latham, Shapiro, Gulotta and Christ, JJ., concur.